Simmons, C. J.
The equitable petition in this case, alleging several distinct cau'ses of action not so connected with or dependent upon each other as to make a joinder of them in the same action necessary or proper, being brought against separate and distinct parties, praying for relief in different forms severally against such parties, and also praying for relief that affects the rights and property of individuals not made parties to the petition, the court was right in sustaining a demurrer to the petition. Stuck v. So. Steel Co., 96 Ga. 95; Stephens v. Whitehead, 75 Ga. 294; Civil Code, § 5048, Judgment affirmed.

All the Justices concurring.